DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

 Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 17 May, 2021 has been entered.
 
                                        Response to Amendment
This Office Action is in response to applicant's communication filed 17 May, 2021. Claims 1, 11, 12, 17and 19 have been amended. Claims 8, 13 and 18 has been currently canceled. No claim has been newly added. As a result, claims 1-7, 9-12, 14-17, 19, and 20 are now pending in this application.

Response to Arguments
Applicant’s arguments with respect to claims 1-7, 9-12, 14-17, 19, and 20 have been considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record.
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.


Claims 1-7, 9-12, 14-17, 19, and 20 are rejected under 35 U.S.C. 103 as being unpatentable over U.S Patent Application Publication US 20170046860 A1 issued to Francesco BAROSI et al. (hereinafter as "Barosi") in view of U.S Patented Application US 9324188 B1 issued to Evan K. Fram et al. (hereinafter as “Fram”).

With respect to claim 1, Barosi teaches a method for dynamically displaying a data structure within a graphical user interface (GUI), the method comprising: 
displaying, in a GUI, at least two levels of a hierarchical data structure according to an initial setting information (see Para [0037], the radial organizer chart 10 defines a plurality of different hierarchical levels, presented as concentric rings 12a-12d centered about the root node 14), each of the at least two levels containing one or more nodes,  [0005], the ‘radial organizer chart appears as a form of radial hierarchical network chart’ that places reporting levels on different concentric circles with nodes represented as dots or other indicia, so that reporting lines correspond to radial lines between parent and child nodes (i.e. at least two levels of a hierarchical data structure containing one or more nodes), and Para [0006], data structure representing nodes and relational links between nodes (reporting lines)), wherein the initial shape includes arrangement of all nodes of a first level along a first perimeter of a first shape and arrangement of all nodes of a second level along a second perimeter of a second shape, wherein the first shape is the same as the second shape, and wherein the first perimeter is arranged entirely within the second perimeter (see Para [0007], assesses the populated data structure to assess the number of levels (i.e. first level and second level) that are represented by the relational links, and Para [0009]-[0010], teaches assigns angles to each node based on position within the virtual reporting tree then calculating angles by counting the number of leaf nodes, and the median angle of a group of leaf nodes having the same parent as the assigned angle, and thus the positional placement, of the parent node, and thus radius parameter, relative positions (node-to-node adjacency) and angles (angular position) for each node).

However, Barosi does not explicitly teach “receiving user input to adjust the setting information; parsing the received user input to identify a position portion, a motion portion, and a magnitude portion; adjusting the setting information based on the position portion, the motion portion, and the magnitude portion, wherein the adjusted 

However, Fram teaches “receiving user input to adjust the setting information (see col. 6 lines 9-14, ‘a user may select a particular rotation plane (for example, rotation only in x axis) by placement of a cursor (also referred to as an electronic indicator) over a certain portion of the image (i.e. receiving user input to tilt the data structure about an axis of the data structure)’ such that subsequent movements of the mouse (or other input device) result in only rotations in that particular plane); 
parsing the received user input to identify a position portion, a motion portion, and a magnitude portion (see col. 6 lines 23-41, in response to the user positioning the cursor (or electronic indicator) roughly over the midline of the image (for example, midline relative to left and right), the computing system displays a yellow vertical ‘guide line 210 on that midline to indicate that from the current mouse position, the mouse can be moved up and down along the line in order to tilt the image forward or backward about the x axis (i.e. identify a position portion, a motion portion, and a magnitude portion)’); 
adjusting the setting information based on the position portion, the motion portion, and the magnitude portion, wherein the adjusted setting information defines a new shape for displaying the data structure (see col. 2 lines 47-50, adjusting characteristics of object based at least in part on the rotation function, and col. 3 lines 20-24 further teaches the characteristics of the one or more guide lines are dynamically adjusted to allow the user to easily recognize the one or more guide lines, wherein the characteristics comprise at least one of a position, a spacing, and a thickness); and 
dynamically displaying, in the GUI, the data structure according to the new shape using the adjusted setting information (see col. 4 lines 27-30, manipulating the multi-dimensional object includes at least one of adjusting characteristics of the multi-dimensional object and adjusting viewing properties of the multi-dimensional object), 
wherein the received user input is to change a size of the first shape disproportionately relative to a size of the second shape while maintaining the first and second shapes (see col. 9 lines 16-22, selection of the axis-specific rotation functions may be performed in different manners, for example, a first gesture may be performed on a touch sensitive display in order to select rotation around only the x axis, while a second gesture may be performed in order to select rotation around only the y axis, and lines 34-38 teaches ‘resize (i.e. change the size of first shape)’ operation is being performed by the user adjusting the distance between two fingers that are touching the screen, for example, as the user moves the fingers apart, the 3D object appears to increase in size, and lines 38-40 teaches as a user moves the fingers together, the 3D object appears to decrease in size, thus Fig. 8B corresponding to ‘the first shape disproportionately relative to a size of the second shape’)”.
It would have been obvious for one of ordinary skill in the art before the effective filing date of the claimed invention to apply the teachings of Barosi’s method for tree-structured hierarchy data to generate the radial organizer chart with the teachings of 

Regarding claim 2, Barosi and Fram combined teach determining a value for the position, the motion, and the magnitude in response to parsing the received user input (see Fram: col. 6 lines 23-41, in response to the user positioning the cursor (or electronic indicator) roughly over the midline of the image (for example, midline relative to left and right), the computing system displays a yellow vertical ‘guide line 210 on that midline to indicate that from the current mouse position, the mouse can be moved up and down along the line in order to tilt the image forward or backward about the x axis (i.e. identify a position portion, a motion portion, and a magnitude portion)’),
wherein the position is the position of a touch screen where a user contacts (see Fram: col. 8 lines 16-26, the user can control which axes are available for rotation of the 3D object based on a screen position from which rotation is initiated, and a screen might contain two or more display frames which display 3D images.  By touching within a display frame the user may both indicate the active display frame and select the axis of rotation), the motion is a direction of rotational and translational movement of the user contacting the screen (see Fram: col. 9 lines 18-21, a first gesture may be performed on a touch sensitive display in order to select rotation around only the x axis (for example, FIG. 5C), while a second gesture may be performed in order to select rotation around only the y axis), and the magnitude is a distance traversing the touch screen per unit time (see Barosi: Para [0076], plural sets of data may be ingested by the graphing server, corresponding to node data values taken at different times, or under different conditions and then viewed dynamically); and
adding the determined values for the position, the motion, and the magnitude to a setting information table to be saved for future use (see Fram: col. 12 lines 61-64, the position, spacing, thickness, and/or other characteristics of guide lines may be dynamically adjusted by software to allow the user to best recognize the guide lines).

Regarding claim 3, Barosi and Fram combined teach the received user input is to increase a size of a first portion of the data structure and reduce a size of a second portion of the data structure (see Fram: col. 9 lines 34-40, ‘resize (i.e. new shape)’ operation is being performed by the user adjusting the distance between two fingers that are touching the screen, for example, as the user moves the fingers apart, the 3D object appears to increase in size and as a user moves the fingers together, the 3D object appears to decrease in size), wherein both the first portion and the second portion remain displayed in the GUI (see Barosi: Para [0006], data structure representing nodes and relational links between nodes (reporting lines), and Para [0111], the user manipulates a user interface to select from among a group of different parameters to explore and the tool generates the radial organizer chart, using coloring to enhance the user selected parameter).

Regarding claim 4, Barosi and Fram combined teach the received user input is to tilt the data structure about an axis of the data structure (see Fram: (see col. 6 lines 9-14, ‘a user may select a particular rotation plane (for example, rotation only in x axis) by placement of a cursor (also referred to as an electronic indicator) over a certain portion of the image (i.e. receiving user input to tilt the data structure about an axis of the data structure)’ such that subsequent movements of the mouse (or other input device) result in only rotations in that particular plane), wherein dynamically displaying the data structure according to the new shape includes:  
displaying a first portion of the data structure in a foreground of the GUI (see Barosi: Para [0076], the same subset of the organization can be charted and compared under different conditions and then displayed back and forth to give a "what-if" view of different organizational setups for the same organization, and Para [0102], user can visually and interactively browse the organization under study by having the tool plot branches out of any available node (i.e., not just the root node) and then interactively flipping back and forth), wherein a size of the first portion is increased relative to its size in the initial shape (see Fram: col. 9 lines 34-38, ‘resize (i.e. new shape)’ operation is being performed by the user adjusting the distance between two fingers that are touching the screen, for example, as the user moves the fingers apart, the 3D object appears to increase in size); and 
displaying a second portion of the data structure in a background of the GUI (see Barosi: Para [0102], user can visually and interactively browse the organization under study by having the tool plot branches out of any available node (i.e., not just the root node) and then interactively flipping back and forth), wherein a size of the second 820 as  ‘initial shape’ and 820a as ‘new shape’ and  col. 9 lines 34-40, ‘resize (i.e. new shape)’ operation is being performed by the user adjusting the distance between two fingers that are touching the screen, for example, as the user moves the fingers apart, the 3D object appears to increase in size, and as a user moves the fingers together, the 3D object appears to decrease in size).
Claim 14 is substantially similar to claim 4, and therefore likewise rejected.

Regarding claim 5, Barosi teaches the data structure is displayed as a radial map, wherein each of the at least two levels include at least one node that link to one or more other nodes of a different level (see Fig. 1 showing a radial map, and Para [0005], generate an organizational space map or "radial organizer chart" that can be used for analysis and fact-finding.  The ‘radial organizer chart appears as a form of radial hierarchical network chart’ that places reporting levels on different concentric circles with nodes represented as dots or other indicia, so that reporting lines correspond to radial lines between parent and child nodes (i.e. at least two levels of a hierarchical data structure containing one or more nodes)).

Regarding claim 6, Barosi and Fram combined teach dynamically displaying node information for a node that is included within a level of the radial map in response to the user hovering over the node (see Barosi: Para [0078], the user can select a node (e.g., by mouse click or finger touch upon a display screen (i.e. hovering over the node)) 
receiving a second user input to adjust a shape of the container that the node information is displayed within (see Fram: col. 2 lines 30-32, receiving a second input from the user in order to initiate rotation of the 3D medical object about one or more of the horizontal and vertical axes); and
adjusting the shape of the container based on the received second user input, wherein adjusting the shape of the container includes expanding or contracting the shape of the container (see Fram: col. 8 lines 43-45, the available axes of rotation may vary based on the type of 3D volume containing the object or objects, and see col. 2 lines 47-50, adjusting characteristics of object based at least in part on the rotation function, and col. 3 lines 20-24 further teaches the characteristics of the one or more guide lines are dynamically adjusted to allow the user to easily recognize the one or more guide lines, wherein the characteristics comprise at least one of a position, a spacing, and a thickness)).

Regarding claim 7, the claim is rejected by the same rationale as stated in claim 6 rejection. Fram further teaches the setting information includes text color options and data structure shape options (see col. 6 lines 42-43 the guide line may have different display characteristics, such as different length, color, position, etc.).

Claim 15 is substantially similar to claim 7, and therefore likewise rejected.

Regarding claim 9, the claim is rejected by the same rationale as stated in claim 1 rejection. Fram further teaches adjusting the setting information includes changing a space between the first level and the second level (see col. 10 lines 4-6, the user interface used to adjust actual properties of objects in 3D space).  
Regarding claim 10, the claim is rejected by the same rationale as stated in claim 1 rejection. Fram further teaches all of the nodes of the at least two levels are displayed in the GUI in both the initial shape and the new shape (see fig. 8a and 8b ref. 820 as  ‘initial shape’ and 820a as ‘new shape’ and  col. 9 lines 34-40, ‘resize (i.e. new shape)’ operation is being performed by the user adjusting the distance between two fingers that are touching the screen, for example, as the user moves the fingers apart, the 3D object appears to increase in size, and as a user moves the fingers together, the 3D object appears to decrease in size).

With respect to claim 11, Barosi teaches a method comprising: displaying at least two levels of a hierarchical data structure according to an initial setting information (see Para [0037], the radial organizer chart 10 defines a plurality of different hierarchical levels, presented as concentric rings 12a-12d centered about the root node 14), each of the at least two levels containing one or more nodes, wherein the setting information defines how the data structure is to be displayed in a graphical user interface (GUI), Page 4 of 16Appl. No. 15/815,543 Reply to Office Action of February 26, 2021wherein the setting information includes an initial shape of the data structure (see Fig. 1 showing a radial map, and  Para [0005], generate an organizational space map or "radial organizer chart" that can be used for analysis and fact-finding.  The ‘radial organizer chart appears as a form of radial hierarchical network chart’ that places reporting levels on different concentric circles with nodes represented as dots or other indicia, so that reporting lines correspond to radial lines between parent and child nodes (i.e. at least two levels of a hierarchical data structure containing one or more nodes)), wherein the initial shape is a radial map (see Fig. 1 showing a radial map).
However, Barosi does not explicitly teach “wherein the radial map defines a plane; parsing received user input to identify a position portion, a motion portion, and a magnitude portion of the user input; determining a value for each of the position, the motion, and the magnitude in response to parsing the received user input, wherein the position value corresponds to a position of a touch screen where the user contacts, the motion value corresponds to a direction of rotational and translational movement of the user contacting the screen, and the magnitude value corresponds to a distance the user traversed on the touch screen per unit time; adjusting the setting information based on the position value, the motion value, and the magnitude value, wherein the adjusted setting information defines a new shape for displaying the data structure, wherein the new shape is a radial map that is tilted about an axis that lies on the plane relative to the initial shape, and wherein the new shape includes: a first set of nodes of the data structure on a first side of the axis, wherein a size of the first set of nodes in the new shape is larger than its size in the initial shape; and a second set of nodes of the data structure on a second side of the axis, wherein the axis is arranged between the first set of nodes and the second set of nodes, and wherein a size of the second set of nodes in the new shape is smaller than its size in the initial shape; and dynamically displaying the at least two levels of the hierarchical data structure according to the adjusted setting information”. 
a user may select a particular rotation plane (for example, rotation only in x axis) by placement of a cursor (also referred to as an electronic indicator) over a certain portion of the image (i.e. receiving user input to tilt the data structure about an axis of the data structure)’ such that subsequent movements of the mouse (or other input device) result in only rotations in that particular plane); parsing received user input to identify a position portion, a motion portion, and a magnitude portion of the user input (see col. 6 lines 23-41, in response to the user positioning the cursor (or electronic indicator) roughly over the midline of the image (for example, midline relative to left and right), the computing system displays a yellow vertical ‘guide line 210 on that midline to indicate that from the current mouse position, the mouse can be moved up and down along the line in order to tilt the image forward or backward about the x axis (i.e. identify a position portion, a motion portion, and a magnitude portion)’);
determining a value for each of the position, the motion, and the magnitude in response to parsing the received user input (see col. 6 lines 23-41, in response to the user positioning the cursor (or electronic indicator) roughly over the midline of the image (for example, midline relative to left and right), the computing system displays a yellow vertical ‘guide line 210 on that midline to indicate that from the current mouse position, the mouse can be moved up and down along the line in order to tilt the image forward or backward about the x axis (i.e. identify a position portion, a motion portion, and a magnitude portion)’), wherein the position value corresponds to a position of a touch screen where the user contacts  (see Fram: col. 8 lines 16-26, the user can control which axes are available for rotation of the 3D object based on a screen position from which rotation is initiated, and a screen might contain two or more display frames which display 3D images.  By touching within a display frame the user may both indicate the active display frame and select the axis of rotation), the motion value corresponds to a direction of rotational and translational movement of the user contacting the screen (see col. 9 lines 18-21, a first gesture may be performed on a touch sensitive display in order to select rotation around only the x axis (for example, FIG. 5C), while a second gesture may be performed in order to select rotation around only the y axis), and the magnitude value corresponds to a distance the user traversed on the touch screen per unit time (see Barosi: Para [0076], plural sets of data may be ingested by the graphing server, corresponding to node data values taken at different times, or under different conditions and then viewed dynamically); 
adjusting the setting information based on the position value, the motion value, and the magnitude value, wherein the adjusted setting information defines a new shape for displaying the data structure (see col. 2 lines 47-50, adjusting characteristics of object based at least in part on the rotation function, and col. 3 lines 20-24 further teaches the characteristics of the one or more guide lines are dynamically adjusted to allow the user to easily recognize the one or more guide lines, wherein the characteristics comprise at least one of a position, a spacing, and a thickness), wherein the new shape is a radial map that is tilted about an axis that lies on the plane relative to the initial shape (see col. 6 lines 9-14, ‘a user may select a particular rotation plane (for example, rotation only in x axis) by placement of a cursor (also referred to as an electronic indicator) over a certain portion of the image (i.e. receiving user input to tilt the data structure about an axis of the data structure)’ such that subsequent movements of the mouse (or other input device) result in only rotations in that particular plane), and wherein the new shape includes: 
a first set of nodes of the data structure on a first side of the axis, wherein a size of the first set of nodes in the new shape is larger than its size in the initial shape (see col. 9 lines 34-38, ‘resize (i.e. new shape)’ operation is being performed by the user adjusting the distance between two fingers that are touching the screen, for example, as the user moves the fingers apart, the 3D object appears to increase in size); and 
a second set of nodes of the data structure on a second side of the axis, wherein the axis is arranged between the first set of nodes and the second set of nodes (see col. 9 lines 16-22, selection of the axis-specific rotation functions may be performed in different manners, for example, a first gesture may be performed on a touch sensitive display in order to select rotation around only the x axis, while a second gesture may be performed in order to select rotation around only the y axis), and wherein a size of the second set of nodes in the new shape is smaller than its size in the initial shape (see col. 9 lines 38-40, as a user moves the fingers together, the 3D object appears to decrease in size); and 
dynamically displaying the at least two levels of the hierarchical data structure according to the adjusted setting information (see col. 4 lines 27-30, manipulating the multi-dimensional object includes at least one of adjusting characteristics of the multi-dimensional object and adjusting viewing properties of the multi-dimensional object)”.

It would have been obvious for one of ordinary skill in the art before the effective filing date of the claimed invention to apply the teachings of Barosi’s method for tree-

Claim 17 is substantially similar to claim 11, and therefore likewise rejected.

Regarding claim 12, the claim is rejected by the same rationale as stated in claim 11 rejection. Fram further teaches adding the determined values for the position, the motion, and the magnitude to a setting information table to be saved for future use (see col. 12 lines 61-64, the position, spacing, thickness, and/or other characteristics of guide lines may be dynamically adjusted by software to allow the user to best recognize the guide lines).

Regarding claim 14, Brown teaches dynamically displaying the data structure includes: displaying the first set of nodes in a foreground of the GUI (see Barosi: Para [0076], the same subset of the organization can be charted and compared under different conditions and then displayed back and forth to give a "what-if" view of different organizational setups for the same organization, and Para [0102], user can visually and interactively browse the organization under study by having the tool plot branches out of any available node (i.e., not just the root node) and then interactively flipping back and forth); and 
displaying the second set of nodes in a background of the GUI (see Barosi: Para [0102], user can visually and interactively browse the organization under study by having the tool plot branches out of any available node (i.e., not just the root node) and then interactively flipping back and forth).

Regarding claim 15, Barosi and Fram combined teach wherein each of the at least two levels includes at least one node that links to one or more other nodes of a different level (see Barosi: Fig. 1 showing a radial map, and Para [0005], generate an organizational space map or "radial organizer chart" that can be used for analysis and fact-finding.  The ‘radial organizer chart appears as a form of radial hierarchical network chart’ that places reporting levels on different concentric circles with nodes represented as dots or other indicia, so that reporting lines correspond to radial lines between parent and child nodes (i.e. at least two levels of a hierarchical data structure containing one or more nodes)), wherein the setting information includes text color options and data structure shape options (see Fram: col. 6 lines 42-43 teaches the guide line may have different display characteristics, such as different length, color, position, etc.).

Regarding claim 16, Barosi and Fram combined teach dynamically displaying node information that is included within a level of the radial map in response to the user hovering over the node (see Barosi: Para [0078], the user can select a node (e.g., by mouse click or finger touch upon a display screen (i.e. hovering over the node)) and the graphing server automatically generates a new radial organizer chart using the selected node as the new root node);
receiving a second user input to adjust a shape that the node information is displayed within (see Fram: col. 2 lines 30-32, receiving a second input from the user in order to initiate rotation of the 3D medical object about one or more of the horizontal and vertical axes); and 
adjusting the shape based on the received second user input, wherein adjusting the shape includes expanding or contracting the shape (see Fram:col. 8 lines 43-45, the available axes of rotation may vary based on the type of 3D volume containing the object or objects, and see col. 2 lines 47-50, adjusting characteristics of object based at least in part on the rotation function, and col. 3 lines 20-24 further teaches the characteristics of the one or more guide lines are dynamically adjusted to allow the user to easily recognize the one or more guide lines, wherein the characteristics comprise at least one of a position, a spacing, and a thickness)).

Regarding claim 19, Barosi and Fram combined teach determining a type of change to make to the radial map based on a number of contact points made by the user and a direction of motion of the gesture (see Fram: col. 6 lines 23-41, in response to the user positioning the cursor (or electronic indicator) roughly over the midline of the image (for example, midline relative to left and right), the computing system displays a yellow vertical ‘guide line 210 on that midline to indicate that from the current mouse position, the mouse can be moved up and down along the line in order to tilt the image forward or backward about the x axis (i.e. a direction of motion of the gesture)’);
having thus ascertained the nominal radius parameter, relative positions (node-to-node adjacency) and angles (angular position) for each node, the computer then generates the radial organizer chart by removing or skipping all ghost nodes and plotting the remaining nodes at the radial distance from the center and at the angular position).  
  
Regarding claim 20, Barosi teaches each respective node is connected to at least one other node on a different level of the multi-level data structure than the respective node(see Fig. 1 showing a radial map, and  Para [0005], generate an organizational space map or "radial organizer chart" that can be used for analysis and fact-finding.  The ‘radial organizer chart appears as a form of radial hierarchical network chart’ that places reporting levels on different concentric circles with nodes represented as dots or other indicia, so that reporting lines correspond to radial lines between parent and child nodes (i.e. at least two levels of a hierarchical data structure containing one or more nodes)). 

                                            Contact Information

Any inquiry concerning this communication or earlier communications from the examiner should be directed to ANDALIB FT LODHI whose telephone number is (571)270-1759. The examiner can normally be reached Monday-Friday, 10:30 am-6:30pm EST.

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Pierre Vital can be reached on (571) 272-4215. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.




/ANDALIB F LODHI/Examiner, Art Unit 2162                                                                                                                                                                                                        11/17/2021

/PIERRE M VITAL/Supervisory Patent Examiner, Art Unit 2162